Title: To James Madison from Robert R. Livingston, 14 November 1802
From: Livingston, Robert R.
To: Madison, James


Dr Sir
Paris 14th. Novr 1802
In addition to my last (duplicates enclosed) I have obtained accurate information of the offer to Spain. It is either to sell them Parma for 48 millions of Livres or to exchange it for Florida. You see by this the value they put on Florida. I fear Spain will accede to their proposition. Lord Witworth is arrived. The affairs of Switzerland are in a train to be settled as France thinks proper the diet being dissolved & deputies appointed to come to Paris. Sweden has made a peace with Tripoli, for which she pays 150000$. The Emperor is not yet satisfied with the indemnities, & there are many symptoms of change in the politicks of Russia. I have the honor to be Dr Sir with the highest essteem Your Most Obt Hum: Servt
Robt R Livingston
 

   
   RC and triplicate (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC docketed by Wagner. Triplicate in a clerk’s hand, signed by Livingston. Italicized words are those encoded by Livingston and decoded here by the editors. RC and triplicate decoded interlinearly by JM. Draft marked “No 64.” Letterbook copy dated 12 Nov. 1802.



   
   See Christopher Gore to JM, 20 Oct. 1802, and n. 1.


